Per Curiam.
Mr. Chief Justice Hilliard did not participate in the consideration of this cause.
Mr. Justice Stone, Mr. Justice Hays and Mr. Justice Moore are of the opinion that the judgment should be affirmed, whereas, Mr. Justice Jackson, Mr. Justice Alter and Mr. Justice Holland think that it should be reversed.
The judgment, therefore, must be affirmed by operation of law because of an evenly divided court, and no *432good purpose would be served by a statement of the issues or the reasons for the conclusions of the several members of the court. (Rule 118 (f), R.C.P. Colo.
Judgment affirmed.